—Order unanimously vacated without costs and matter remitted to Supreme Court for further proceedings in accordance with the following Memorandum: Petitioner commenced this CPLR article 78 proceeding to annul a determination that he violated inmate rule 105.12 (7 NYCRR 270.2 [B] [6] [iii]) by possessing the materials of an unauthorized organization. Supreme Court erred in transferring the proceeding to this Court without first requiring respondent to submit a complete record. Respondent failed to submit as part of its answer the papers considered by the Hearing Officer in reaching the determination of guilt (see, Matter of Dupree v Scully, 100 AD2d 966). Thus, we vacate the *1110order of transfer and remit the matter to Supreme Court for further proceedings regarding the submission of a complete record. (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Wyoming County, Dadd, J.) Present—Den-man, P. J., Green, Callahan, Balio and Fallon, JJ.